Citation Nr: 0734827	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  06-05 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from August 1963 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts which granted service connection for post-
traumatic stress disorder (PTSD) and assigned a 30 percent 
evaluation for the disability.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in April 2006.  A transcript of the hearing 
has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In conjunction with his hearing in April 2006, the veteran 
submitted a March 2006 statement from A.C., ARPN, BC, a VA 
clinical nurse specialist, who indicated that she had treated 
the veteran since April 2004.  She noted that she had seen 
the veteran for the previous year on a monthly basis, and 
that she had most recently assigned the veteran a Global 
Assessment of Functioning (GAF) score of 45.  The Board notes 
that treatment notes by A.C. for the period from September 
2004 through November 2005 are associated with the record.  
As additional VA treatment records have been identified, and 
the author of those records suggests that the veteran's PTSD 
has worsened, the Board concludes that such records must be 
obtained prior to adjudication of the veteran's claim for a 
higher evaluation.

At his hearing, the veteran also submitted a written 
statement by his wife.  She noted that the veteran had 
problems in his relationships with his children.  She 
indicated that he had bad anger outbursts, which he could not 
seem to control.  She stated that the veteran did not read 
the paper or watch television because those activities 
reminded him of Vietnam.  She also noted that he suffered 
from short and long term memory loss.  

The veteran most recently underwent a comprehensive 
psychiatric evaluation in April 2005.  The evidence added to 
the record since that examination suggests that his PTSD is 
worse than was assessed in April 2005.  The Board accordingly 
finds that the veteran should be afforded a current VA 
psychiatric examination to determine the extent of his 
service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA clinical records 
pertaining to treatment of the veteran's 
PTSD, to specifically include treatment 
by clinical nurse specialist A.C.  

2.  Upon receipt of the above described 
clinical records, schedule the veteran 
for a VA examination to determine the 
extent of his service-connected PTSD.  
All appropriate testing should be carried 
out, to include a comprehensive mental 
status examination.  The examiner should 
set forth in the examination report all 
manifestations of the veteran's PTSD and 
discuss the impact of such symptoms on 
the veteran's social and occupational 
functioning.  A Global Assessment of 
Functioning score should be assigned, and 
the examiner should explain the basis for 
such score.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



